Citation Nr: 1105281	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-27 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for residuals of a low 
back injury, to include intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1977 to June 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin. 

This case was previously before the Board in September 2009, when 
the claim was remanded for further development.  The RO issued a 
supplemental statement of the case in October 2010 and the appeal 
is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By way of history, this appeal originated as a September 2004 
claim for an increased rating for the Veteran's service connected 
back disability.  His residuals of a low back injury was rated as 
20 percent disabling under Diagnostic Code 5295, Chronic 
lumbosacral strain.  In a rating decision dated in April 2005, 
the RO determined that the Veteran's diagnosed degenerative disc 
disease of the lumbar spine was a separate and distinct 
disability from his service connected low back disability; and, 
thus, the symptoms related to the degenerative disc disease with 
herniation were excluded from the evaluation of the Veteran's 
back disability.  The Veteran appealed this decision with respect 
to the rating assigned to his low back disability as well as the 
implicit denial of service connection for degenerative disc 
disease of the lumbar spine.  

In September 2009, the Board issued a decision that, in pertinent 
part, found that the evidence supported the conclusion that the 
Veteran's intervertebral disc syndrome (degenerative disc 
disease) was either incurred in service or aggravated by his 
service connected low back disability.  Thus, in determining that 
the Veteran's intervertebral disc syndrome was "part of the 
service connected" back disability and to ensure due process, 
the RO was directed on Remand to "determine the proper rating 
for the service connected residuals of a low back injury, to 
include the initial application of the criteria enumerated under 
DC 5243."  [Emphasis added].  

However, inexplicably, the AMC issued a rating decision in April 
2010 that assigned the Veteran a 40 percent rating for 
intervertebral disc syndrome under Diagnostic Code 5243 while 
maintaining the 20 percent rating that had been in effect under 
Diagnostic Code 5295.  The 40 percent rating was assigned based 
on the limitation of forward flexion of the lumbar spine.  The 
Board is dumbfounded by this action.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same 'disability' or the same 
'manifestations' under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14. Specifically, a claimant may not be compensated 
twice for the same symptomatology as 'such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.'  Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

Here, the rating criteria that have been effect since the Veteran 
filed his claim for an increased rating can be found under the 
General Rating Formula for Diseases and Injuries of the Spine.  
The General Rating Formula establishes that diagnostic codes 5235 
to 5243 are essentially rated on the basis of limitation of 
motion.  It was therefore a violation of 38 C.F.R. § 4.14 to rate 
the Veteran's spine disability under Diagnostic Code 5243 and 
Diagnostic Code 5237, which essentially replaced formerly 
Diagnostic Code 5295, because both codes consider the same rating 
criteria.  Further, General Rating Formula provides that 
diagnostic codes 5235 to 5243 should use the General Rating 
Formula unless 5243 is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
Thus, notwithstanding the fact the 40 percent rating assigned to 
the Veteran's intervertebral disc syndrome was clearly rated 
based on limitation of motion and not incapacitating episodes, it 
would have been error to rate the Veteran under both formulas. 

This is a procedural error that the Board cannot fix.  Rather, as 
a change in the rating assigned to the Veteran's low back 
disability would likely result in an adjustment of his overall 
combined disability rating, the protections (notice requirements) 
that must be met.  Specifically, 38 C.F.R. § 3.105(e) (2010) sets 
forth procedural requirements for reductions in disability 
compensation ratings. When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not be 
reduced.  After the allotted period, if no additional evidence 
has been submitted, final rating action will be taken and the 
rating will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  
This must be undertaken by the RO before any further action can 
be taken -- rating of the Veteran's lumbar spine disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the ratings 
currently assigned for the Veteran's low 
back disability and formally make the 
determination as to whether there has been 
a violation of the tenets of 38 C.F.R. 
§ 4.14.  If a violation is found, the RO 
must determine what type of remedial 
action needs to be taken, to include 
following the procedural requirements 
found under 38 C.F.R. § 3.105(e) if it is 
determined that a reduction of rating is 
in order.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


